—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a nonjury trial of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c]) and other crimes. The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The testimony of a police officer concerning his observation of defendant, as well as the testimony of defendant’s witnesses that defendant had been drinking that night, is sufficient to establish defendant’s intoxication (see, People v Donhauser, 255 AD2d 933). In light of defendant’s extensive history of alcohol-related offenses, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, DiTullio, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Lawton, Hayes, Hurlbutt and Balio, JJ.